Per Curiam.
When the Legislature abolished imprisonment for debt in all but a few excepted cases, it virtually abolished special bail in all but those cases, and, consequently, every recognizance with condition to surrender the body. The courts are not authorized to substitute anything for it, and the great constitutional right of trial by jury is not to be clogged without an explicit declaration of the legislative will, constitutionally expressed. Appeals from awards of arbitrators, therefore, are to be had without any sort of bail whatever.
Order to quash reversed, appeal reinstated, and procedendo awarded.